                                           Case 3:20-cv-05375-CRB Document 6 Filed 09/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L. OVERTON, C47370,                         Case No. 20-cv-05375-CRB (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     NANCY E. O'MALLEY, et al.,
                                  11                    Defendant(s).

                                  12          This civil action by a prisoner was filed in the Eastern District of California on July 24,
Northern District of California
 United States District Court




                                  13   2020 and transferred to this court on August 4, 2020. This court notified plaintiff in writing at that

                                  14   time, August 4, 2020, that the action was deficient because plaintiff did not pay the requisite

                                  15   $400.00 filing fee or, instead, submit a signed court-approved in forma pauperis application,

                                  16   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s

                                  17   trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised

                                  18   that failure to file the requested items within 28 days would result in dismissal of the action.

                                  19          More than 28 days have elapsed; however, plaintiff has not provided the court with the

                                  20   requisite items or sought an extension of time to do so. The action accordingly is DISMISSED

                                  21   without prejudice.

                                  22          The clerk shall close the file and terminate all pending motions as moot.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 15, 2020

                                  25                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  26                                                    United States District Judge
                                  27

                                  28
